     Case 1:21-cr-00157-DAD-BAM Document 11 Filed 08/10/21 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                  )      Case No: 1:21-CR-00157-1 DAD
                                                 )
12                   Plaintiff,                  )      ORDER APPOINTING COUNSEL
                                                 )
13           vs.                                 )
                                                 )
14    SAUL RAMIREZ,                              )
                                                 )
15                   Defendant.                  )
                                                 )
16
            The defendant has attested to his financial inability to employ counsel and wishes the
17
     Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
18
     Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19
     ORDERS:
20
            1.      Richard A. Beshwate, Jr. is APPOINTED to represent the above defendant in this
21
22   case effective nunc pro tunc to August 5, 2021, in place of panel attorney, Mara Arevalo-Diaz.

23   This appointment shall remain in effect until further order of this court.

24
25   IT IS SO ORDERED.
26
        Dated:     August 10, 2021                               _ /s/ Jennifer L. Thurston
27                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
28
